                        UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF TENNESSEE

CRAIG CUNNINGHAM,                      )
                                       )
           Plaintiff,                  )
                                       )                Civil Action No. 3:15-cv-0847
      v.                               )
                                       )
ENAGIC USA, INC., et al.               )
                                       )
           Defendant.                  )
______________________________________ )

                  DEFENDANT OSCAR CHRISTIAN KINNEY’S
                 MOTION TO SET ASIDE DEFAULT JUDGMENT

       Defendant Oscar Christian Kinney (“Kinney”) hereby moves the Court, pursuant to

Federal Rules of Civil Procedure 55(c) and 60(b) to set aside the entry of default and entry

of default judgments entered in this action, the latest of which was entered on January 16,

2018. [Dkt. Ety. 274]. Particularly, Kinney moves under Federal Rule 60(b)(4) for relief

from a void judgment. Because Kinney was never served in this matter, the Court lacked

jurisdiction to enter such judgment. For the reasons stated in the memorandum of law filed

in support of this motion along with the Declaration of Kinney, defendant respectfully

submits that the motion should be granted. Additionally, Kinney requests, under Fed. R.

Civ. P. 4(m) that this matter be dismissed with prejudice.




  Case 3:15-cv-00847 Document 294 Filed 03/25/19 Page 1 of 2 PageID #: 1552
                                         Respectfully submitted,

                                         /s/ D. Gil Schuette
                                         D. Gil Schuette (No. 30336)
                                         SIMS|FUNK, PLC
                                         3322 West End Avenue, Suite 200
                                         Nashville, TN 37203
                                         (615) 292-9335
                                         (615) 649-8565 (fax)
                                         gschuette@simsfunk.com




                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 25th day of March, 2019, a true and exact copy of the
foregoing has been served upon the following via the court’s CM/ECF system:

      Craig Cunningham
      5543 Edmondson Pike, Ste 248
      Nashville, TN 37211


                                               /s/ D. Gil Schuette




                                           2

  Case 3:15-cv-00847 Document 294 Filed 03/25/19 Page 2 of 2 PageID #: 1553
